Citation Nr: 1426739	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a separate evaluation for symptoms affecting the Veteran's left foot due to her service-connected left Achilles tendonitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Phoenix, Arizona, regional office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied an increased rating for left Achilles tendonitis, rated 10 percent disabling.  

In June 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  

This matter was previously before the Board in October 2011, when it was remanded to the RO, via the Appeals Management Center (AMC).  

It was returned to the Board in December 2012, at which time the evaluation for the Veteran's left Achilles tendonitis was increased to 20 percent.  Claims for entitlement to an increased rating for right shoulder tendonitis and right Achilles tendonitis were remanded for further development.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2013 order, the Court granted a Joint Motion for Partial Remand for action consistent with the motion.  It was noted that the portion of the Board's decision that granted the 20 percent rating for left Achilles tendonitis was to remain undisturbed.  Furthermore, the two issues that were remanded by the Board were not before the Court.  The matter that was addressed in the joint motion has now been returned to the Board for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The December 2012 Board decision granted an increased rating to 20 percent for the Veteran's left Achilles tendonitis under 38 C.F.R. § 4.71a, Code 5271, which is the diagnostic code for limitation of motion of the ankle.  The June 2013 joint motion, however, notes that the Veteran also has complaints of spasms and discomfort involving her left ankle, heel, and arch.  The motion asks that the Board consider whether a separate evaluation should be assigned for these symptoms, to include a separate rating under 38 C.F.R. § 4.71a, Code 5284 (2013), for foot injuries.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

As noted by both the June 2013 Joint Motion and the December 2012 Board decision, the Veteran is a registered nurse, and her opinions regarding medical matters carry weight beyond that of a mere lay person.  In a January 2010 statement, the Veteran said that she experienced spasms, pain, and discomfort involving her left ankle, heel, and arch.  She also testified at the June 2011 hearing that her Achilles tendon had been shredded during her 1998 surgery, and that her surgeons had pulled her tendon under her heel.  She argued that this was the cause of her current foot problems.  The Board also notes that a May 2011 private X-ray study showed bony productive changes along the superior aspect of the mid-foot.  

Although the Veteran has offered credible evidence regarding her symptoms and is more competent to offer statements regarding the cause of these symptoms than a lay person, her statements regarding etiology are not definitive.  She has provided little if any rationale to support her opinion, and those that were provided are not supported by the record.  The Board notes that the September 1998 surgical report does not describe any procedures that can be interpreted as "shredding" the left Achilles tendon, or state that the tendon had been pulled under her foot.  There is nothing to suggest that the surgery was anything but successful.  The record further shows that the Veteran has also complained of pain in her right heel at times, such as in a February 1998 nursing note.  Although her right Achilles tendonitis was also service connected, there is no evidence that the right Achilles tendonitis also underwent a surgery that the Veteran believes resulted in symptoms in that heel.  This suggests that the possibility that Veteran might have a bilateral heel disability unrelated to tendonitis.  Finally, the October 2011 VA examination was negative for active tendonitis of the left ankle or symptoms to support the Veteran's earlier complaints.  This examiner did not provide an opinion relating the symptoms reported by the Veteran to her service-connected left Achilles tendonitis or the surgery used to treat this disability.  

For these reasons, the Board finds that the Veteran should be scheduled for an additional VA examination in order to obtain a medical opinion regarding the etiology of her symptoms and ensure that her complaints of left foot and heel pain are the result of her service-connected left Achilles tendonitis and not due to a separate disability for which service connection has not been established. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of her left ankle tendonitis and her left foot.  All indicated tests and studies should be conducted.  The claims folder must be made available to the examiner for use in the study of this case.  After completion of an interview and examination of the Veteran and review of the claims folder, the examiner should attempt to provide the following opinions:
a) Is it at least as likely as not that the Veteran's complaints of spasms and discomfort in her left heel and arch are symptoms due to her service-connected left Achilles tendonitis?
b) If the answer to (a) is negative, do the symptoms of spasms and discomfort in the left heel and arch represent a disability separate from the service-connected left Achilles tendonitis?  If so, what is the diagnosis of this disability?  
c) If the Veteran is determined to have a separate disability of the left foot that is distinct from her service-connected left Achilles tendonitis, is it at least as likely as not that this disability was incurred due to the service connected left Achilles tendonitis?  
d) If the Veteran has a separate and distinct disability of the left foot that was not incurred due to the service-connected left Achilles tendonitis, is it as likely as not that this disability was aggravated (increased in severity beyond natural progression) by the service-connected left Achilles tendonitis?  If yes, can a baseline level of severity of the left foot disability prior to aggravation be identified?  If a baseline can be identified, provide a description of this baseline.  

A rationale for all portions of the opinion should be provided.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

